Action to recover damages for personal injuries suffered as'a consequence of the defendant’s operation of his automobile. The plaintiff was a gardener, employed by the Metropolis Country Club. The defendant was an employee of the same master. At the time of the accident he was driving his own automobile along a private roadway of the club when it mounted a curb and ran down the plaintiff. While defendant was so operating his car he was off duty and was on his way to visit a sister. The defense was that the action was barred by reason of subdivision 6 of section 29 of the Workmen’s Compensation Law. Judgment in favor of plaintiff, and order denying a motion to set aside the verdict and to dismiss the complaint, unanimously affirmed, with costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ. [183 Misc. 184.] [See post, p. 986.]